Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Office Action is in response to the Amendment filed on 05/17/2021.
	Currently, claims 1-20 are pending.  

Claim Objections
Claim 7 is objected to because of the following informalities:  in line five “a light of the first color “, “a light of the third color”, and in line 6 “a light of the first color” and in line six “a light of the second color” appears to be grammatically incorrect.  For now the office will interpret these as attempts to introduce new light being referred to of each of the colors.  The office notes that either “a light” throughout the claim needs to just be “light” throughout the whole claim in each of the nine instances, or else a “second”/”third” of each of the first, second and third colors needs to be introduced as appropriate (along with possibly a “first” as well just for being consistent) and referred to back properly where appropriate.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 1-9, 12-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakamura et al. (“Nakamura” US 2011/0084290 published 04/14/2011).  
As to claim 1, Nakamura shows a device (see Fig. 5-11 with Fig. 9 being the focus of this rejection though it is just a cross section down Fig. 5A-B down ix-ix line; [0085]) comprising: 
a base (see base 10; [0085]) on which a first light outputting region, a second light outputting region and a third light outputting region (see the left to right designated light outputting region in Fig. 9) sequentially disposed to be spaced apart from each other along a first direction (left-right is separation/spacing direction), and a light shielding region (see the light shielding region where the parts 211 are located; [0087]) surrounding each of the first to third light outputting regions are defined; 
a first color filter (see first blue color filter 210B; [0101]) disposed on the base and disposed in the first light outputting region and the light shielding region; 
a second color filter (see second color filter 210R; [0100]) disposed on the base and disposed in the second light outputting region; 
a third color filter (see the 210G color filter green; [0101]) disposed on the base and disposed in the third light outputting region; 
a first light shielding member (see light shield made of black matrix material 211 that is over on the left side; [0100]) disposed on the first color filter and disposed in the light shielding region; 

a first wavelength conversion pattern disposed on the second color filter (see first wavelength conversion pattern being 220R; [0087]; note also in an alternate designation of part, since this is referred to as a “pattern” there is alternate grounds of rejection for claims like claim 3-6 below, where this alternate designation has some parts of the little part of material 221 near the right hand side of 220R is taken along with 220R as the “first wavelength conversion portion”), wherein the first wavelength conversion pattern converts light of a first color (see blue-green light is emitted by the EL organic layer; [0089]) into light of a second color (red; note red is still the case in the alternate grounds of rejection noted above); and
a second wavelength conversion pattern (see 220G; [0101]; note also for an alternate grounds of rejection for claims 3-6 below the office will designate a “second wavelength conversion pattern” as a pattern made by some parts of the little part of material 221 near the right hand side of 220G is taken along with 220G as the “second wavelength conversion portion”) disposed on the third color filter, wherein the second wavelength conversion pattern converts the light of the first color (blue-green) into light of a third color (green; note this is still green even in the alternate designation of parts discussed for claim 3-6 below), which is different from the second color (red different than green), 

and wherein a first opening is formed in at least one of the light transmission pattern (see the opening where 210B is physically located within in the top of the overall “light transmission pattern” in the top layer 221 that is designated as the light transmission pattern above, for main designation of parts; for an alternate grounds of rejection for some depending claims below the office notes that there is an opening in the overall “first wavelength conversion pattern” in the alternate designation thereof above where part 210R is located in some parts of the little part of material 221 that is taken along with 220R as the “first wavelength conversion portion” in the alternate designation above, where 210R is located in that alternately designated opening), the first wavelength conversion pattern and the second wavelength conversion pattern, and 
the first opening is located in the light shielding region (note that part of this opening is right below parts of 211 which are where the light shield region is over on the left hand side of Fig. 9 in the normal designation of parts; also note that in the alternate designation of parts for claims 3-6 below that part of this opening is right below parts of 211 which are where the light shield region is over on the immediate left hand side of 210R).  

As to claim 2, Nakamura shows a device (note that the device in Nakamura appears to have duplicated the overall cutout region depicted in Fig. 9 in the overhead view of Fig. 5A-B 
the light shielding region comprises: 
a first light shielding region disposed between the first light outputting region and the fourth light outputting region (note the left hand side region near a part 211 on far left of Fig. 9); a second light shielding region disposed between the second light outputting region and the fifth light outputting region (note the light shielding region under a part of 211 that is near the left hand side of the red emission region in Fig. 9); and a third light shielding region disposed between the third light outputting region and the sixth light outputting region (note a light shielding region near the left hand side of the green light emission region of Fig. 9), and wherein the first opening is located in the second light shielding region (note the main opening in 221 on the left of Fig. 9 has part thereof in the second light shielding region noted above; note also for various depending claims here also the alternate designated main opening part that is generally close to the red emitting region also has a part in the second light shielding region noted above).  

As to claim 3, Nakamura shows a device (note the alternate designation of parts for claims 3-6 above) wherein a second opening (note that in the alternate grounds of rejection above the main first opening used for the opening in claim 1 is now the opening where 210R is located and thus the office will here designate the opening where 210G is located) is defined in a portion of the second wavelength conversion pattern (see this being in the alternately designated second wavelength conversion pattern discussed above for claims 3-6) located in the third light shielding region (note all of this under discussion is in the third light shielding region over on the right hand part of the page).  

As to claim 4, Nakamura shows a device wherein a third opening is defined in a portion of the light transmission pattern located in the first light shielding region (note that under the alternate designation of parts for claim 3-6 discussed above the office can here designate the opening in the main 221 part over on the left of Fig. 9 as this “third opening” and this is in the first light shielding region noted above).

As to claim 5, Nakamura shows a device wherein an area of the first opening in a plan view (note the entire area of the first opening designated in the alternate grounds of rejection above) is larger than an area of the second opening in the plan view and an area of the third opening in the plan view (here the office only designates a non-total partial area of the second and third openings here so that they are much smaller than the entire area of the first opening above).



As to claim 7, Nakamura shows a device wherein the first color filter transmits the light of the first color (note the blue color filter 210B transmits blue light which is part of the blue-green light, and this appears to be intended to filter only for blue light and block all other vis colors) and blocks the light of the second color and the light of the third color, the second color filter transmits the light of the second color (note that the 210R filter appears to transmit red light and appears to be intended to block all other vis light) and blocks the light of the first color and the light of the third color, and the third color filter transmits the light of the third color and blocks the light of the first color and the light of the second color (note 210G appears to transmit green light and appears to be intended to block all other vis light).

As to claim 8, Nakamura shows a device wherein the first light shielding member contacts the first color filter and is spaced apart from the base (see 211 touching 210B and being spaced way above the base noted above).  

As to claim 9, Nakamura shows a device wherein a fourth opening (see the opening in the edge of color filter 210B where part of 211 is) is defined in at least one of the first color filter, the second color filter and the third color filter and overlaps the light shielding region (note this opening is right where 211 is in the light shielding region).  


As to claim 12, Nakamura shows a display device (see the device noted above) comprising: 
a first base (see base noted above) on which a first light emitting region (see overall light emitting region in the blue emitting area near 210B) and a second light emitting region (see overall second light emitting region in the green emitting area near 210G) are defined; 
a first light emitting element (see the light emitting element made by layer 130 and surrounding layers in the first light emitting region noted above; [0089])  disposed on the first base and disposed in the first light emitting region (note this is on the first base noted above and in the first light emitting region just designated); 
a second light emitting element (see overall light emitting element made by layer 130 and surrounding layers in the second light emitting region noted above) disposed on the first base and disposed in the second light emitting region; 

a second base (see part 200 here acting as second base; [0100]) disposed on the thin-film encapsulation layer (see 200 disposed on 40), wherein a first light outputting region overlapping the first light emitting region (see a first light outputting region defined on 200 right over where 210B is), a second light outputting region overlapping the second light emitting region (see a second light outputting region defined on 200 right over where 210G is) and a light shielding region (note the regions where 211 are, but which are defined on 200, and which surround where 120B and 210G are) surrounding each of the first and second to third light outputting regions are defined on the second base; 
a blue color filter (see 210B noted above) disposed on a surface of the second base facing the thin-film encapsulation layer (see this on 200 facing 40) and disposed in the first light outputting region and the light shielding region (notice this is in the overall first light outputting region discussed above and the overall light shielding region discuss above); 
a green color filter (see 210G noted above) disposed on the surface of the second base and disposed in the second light outputting region (note this is disposed on 200 and is disposed in the green light outputting region); 
a light shielding member (see 211 noted above) disposed on the blue color filter and disposed in the light shielding region (note this is on 210B and in the light shielding region overall);
a light transmission pattern (see pattern in overall material 221 over on the left of Fig. 9 as noted above) disposed on the blue color filter (note this is on 210B); 

wherein the light transmission pattern and wavelength conversion pattern are spaced apart from each other (note the light transmission pattern, and wavelength conversion pattern are spaced apart from each other as discussed above regarding the pattern in 221’s top where 210B is formed being spaced apart from 220G), 
 a first opening is formed in at least one of the light transmission pattern (note the opening in the top view of the overall light transmission pattern made in 221 on the left side of Fig. 9 in the Fig. 5 top down view, where 210B is located) and the wavelength conversion pattern, and 
the first opening is located in the light shielding region (note part of the opening in which 210B is located is also in the overall light shielding region around 211).

As to claim 13, Nakamura shows a device wherein the first light outputting region and the second light outputting region are sequentially disposed to be spaced apart from each other along a first direction (see the first and second light outputting regions spaced apart in the left-right direction), a third light outputting region (note the red light outputting region near 210R in Fig. 9) disposed adjacent to the first light outputting region along a second direction intersecting the first direction (this is noted to be nearby to the first light outputting region along the up/down direction in Fig. 5 as the cutaway seems to be placed such that it will be, though it is also in the left-right direction of Fig. 9), a fourth light outputting region (see a duplicated region of the red light emitting region near 210R as is duplicated nearby in the overall Fig. 5 top down view in the overall array) disposed adjacent to the second light outputting region along the second direction (note this is also taken to be nearby to the second light outputting region 

As to claim 15, Nakamura shows the device further comprising: a sealing portion (see the seal along the periphery in Fig. 11 which is another cross section of the Fig. 5A-B device down ix-ix; [0058]) disposed along edges of the first base and the second base, wherein the first base and the second base are bonded to each other by the sealing portion (note this seals and bonds 10 to 200).

As to claim 16, Nakamura shows the device further comprising: 
a capping layer (see layer 230 capping the lower layers; [0111]) disposed on the light transmission pattern and the wavelength conversion pattern (note this is disposed on the light transmission pattern and the wavelength conversion pattern noted above); 



As to claim 18, Nakamura shows a device (see device noted above) comprising: 
a base (see base noted above) on which a first light emitting region and a second light emitting region (see the blue emission region discussed above and the green emission region discussed above; note also in an alternate ground of rejection the office will here designate only half of the total blue emission region over on the left hand side as this first light emitting region for claim 19 and 20 below) are defined; 
a first light emitting element (see the light emitting element made in the first light emitting region above by layer 130 and surrounding layers as discussed above) disposed on the base and disposed in the first light emitting region (note this is disposed on the base discussed above and is the first light emitting region discussed above); 
a second light emitting element (see the light emitting element made in the second light emitting region discussed above by layer 130 and surrounding layers as discussed above) disposed on the base and disposed in the second light emitting region (note this is disposed on the base discussed above and is the first light emitting region discussed above);
a thin-film encapsulation layer (see layer 150 discussed above) disposed on the first light emitting element and the second light emitting element (note this crosses over both of the light emitting elements designated above); 

a light transmission pattern (see light transmission pattern in 221 over on the left hand side of Fig. 9 as discussed above) disposed on the thin-film encapsulation layer (disposed on 150), wherein the light transmission pattern overlaps the first light emitting region in a plan view (note 221 is overlapping with the first light emitting region that emits blue in a plan view of Fig. 5 but also as seen clearly in Fig. 9); 
a wavelength conversion pattern (see the green wavelength conversion pattern 220G discussed above) disposed on the thin-film encapsulation layer (note this is disposed on 150), wherein the wavelength conversion pattern overlaps the second light emitting region in the plan view (note this wavelength conversion pattern overlaps the second light emitting region that emits green as seen from above in Fig. 5 but also as clearly seen in Fig. 9); 
a first color filter disposed on the light transmission pattern (see first color filter 210B discussed above on the left hand part 221 as discussed above); and 
a second color filter disposed on the wavelength conversion pattern (see second color filter for green 210G as discussed above on 220G), 
wherein the light transmission pattern and the wavelength conversion pattern are spaced apart from each other (note the light transmission pattern designated above as the pattern in 221 noted above is spaced apart from the part 220G),
a first opening (see first opening formed in the left hand part of 221 where 210B is located) is formed in at least one of the light transmission pattern and the wavelength conversion pattern, and 


As to claim 19, Nakamura shows a device wherein the first light emitting region and the second light emitting region are sequentially disposed to be spaced apart from each other along a first direction (see first and second light emitting regions disposed apart in the left-right direction), 
a third light emitting region (see the red light emitting region near to 210R in Fig. 9) disposed adjacent to the first light emitting region along a second direction intersecting the first direction (note this region is disposed nearby to the first light emitting region designated above under the alternate designation where it is designated as the left hand half of the blue emitting region, and this is done both in the left-right direction as seen clearly in Fig. 9 but is also taken to occur at least a bit in the up down direction of Fig. 5, that crosses the left-right direction of Fig. 9, as the device is not infinitely thin in the Fig. 9 view) and a fourth light emitting region (see a duplicated region of the red region shown in Fig. 9 in the Fig. 5A-B view where there are many duplicated regions it appears as all of the regions in Fig.9 are duplicated to make an array) disposed adjacent to the second light emitting region (note this duplicated red region is here noted to be nearby to the right hand green emitting region in Fig. 9 in Fig. 5A-B’s view in the up/down direction of Fig. 5A-B) along the second direction are further defined on the base (note this is on the base discussed above), and the first opening is located between the first light emitting region and the third light emitting region (note that when the left hand part of left hand 221 in Fig. 9 is taken as the first light emitting region then the first opening in which 210B is located is partly between that region and the “third light emitting region” that is the red light 

As to claim 20, Nakamura shows the device being one wherein the first color filter is a blue color filter (see 210B being blue), the second color filter is a green color filter (see 210G being green), and a second opening is defined in at least one of the first color filter and the second color filter (note that an opening is defined in 210G where 211 is formed).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” US 2011/0084290 published 04/14/2011) as applied to claims 12-13 above and further in view of Lee et al. (“Lee” US 2017/0240728 published 08/24/2017).
As to claim 14, Nakamura shows the device above, but fails to show the device being one wherein the wavelength conversion pattern comprises a base resin and quantum dots dispersed in the base resin.

Lee shows a device wherein a wavelength conversion pattern comprises a base resin and quantum dots dispersed in the base resin (note the color convertor layer first discussed in [0036] having resin layer with QDs therein).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the color convertor layer with QDs in resin as taught by Lee to have made the color convertor layer in Nakamura with the motivation of using a material which will have excellent emission intensity maintained and excellent quality for these parts (see excellent emission and excellent quality; [0036]).  

Allowable Subject Matter
Claims 10 and 17 (along with claim 11 by dependence thereon) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, the office notes that none of the prior art of record show a device with the limitations “and the first opening exposes the first capping layer” in the context of the overall claim and parent claims.  Here the office notes that references like the primary reference 

As to claim 17, the office notes that none of the prior art of record show a device with the limitations “wherein the first opening exposes the capping layer” in the context of the overall claim and parent claims.  Here the office notes that references like the primary reference above are likely the closest references of record.  However, there does not appear to be any first openings as described in the overall claim that are positioned to expose a capping layer of the sort set forth throughout the claim.  There likewise does not appear to be any art suggesting to make such in an available primary, and the available primary references do not appear to have any need for such.  Thus the office finds the claim to not be anticipated and also not obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2021, with respect to the rejections under 35 U.S.C 102/103 have been fully considered and are at least partially persuasive in that the very specific grounds of rejection previously made are no longer valid.  Thus the previous very specific grounds of rejection have been withdrawn.  However, a new grounds of rejection which is just the old grounds of rejection slightly modified is now pending above.  The applicant’s arguments regarding the rejections 
The applicant argues regarding the rejection of claim 1 and other claims that Nakamura fails to disclose the light transmission pattern.  The applicant specifically argues that the claim now requires the light transmission pattern and the wavelength conversion pattern to be spaced apart from each other, and the office agrees that such is now required by the claim.  The applicant argues that the material 221 of Nakamura is adjacent to 220R and directly contacts 220R.  This is technically correct, and thus the office makes a slightly amended grounds of rejection where the right hand side of 221 is not designated as part of the light transmission pattern.  The applicant also argues that 221 in Nakamura should be “more properly” corresponded to a second light shield member (numbered 322 in applicant’s specification).  The office declines to designate/correspond 221 as a second light shield member.  First the office notes that the part 221 is made of SiO/glass or a photosensitive resin, at least some embodiments of which are taken to be transparent (SiO/glass etc.).  For this and other reasons the office does not designate 221 as a light shield, or a “second” light shield at this time.  The applicant further argues that the “a first opening” is now specified to have been formed in at least one of the light transmission pattern and the wavelength conversion pattern and further notes that their openings OP1-3 are located in 341/342/343 in their own specification.  The applicant then however notes that there is an opening between color filter layer 210R and 210G which is filled with 221 over on the right hand side of Fig. 9 when it is oriented as the applicant oriented Fig. 9 in their response.  The applicant again repeats their assertion that they desire, or think that the office is obliged to, designate/correspond 221 to the claimed second light shield (which the office notes again that it declines to do, at least for the reasons above).  The applicant then argues that the location of the opening in Nakamura does not match with the openings of the present application, and the opening of Nakamura does not penetrate the wavelength conversion pattern 220R and 220G and light transmission layer 210B.  The office 

Conclusion
The office’s recommendations remain the same as in the prior action.  The office notes if the applicant’s amendment to “formed” from “defined” was an attempt to modify the language in the manner previously suggested, it is noted that the language is going to need to be more narrowly focused.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GRANT S WITHERS/              Primary Examiner, Art Unit 2891